DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/656,197 filed 10/17/2019 by Jisoon Lim, Sungyong Kim, Jaeho Kim, Soodeok Moon, Daeyeop Park, Jangwoong Bae, Junhyung Lee, Dooyong Lim, and Eungi Heo.
Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-6, 9-13, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over STOJANOVIC (US 2018/0026243 A1) in view of GOLUBKOV (US 2019/0348725 A1).
With respect to claims 1 and 11.  STOJANOVIC teaches a battery system that includes a battery submodule including a plurality of secondary battery cells, a battery module including a plurality of the submodules connected to each other (abstract).  There is a battery submodule 100 that includes a plurality of aligned secondary battery cells (paragraph 0047).  The submodule includes side surfaces and side plates, as well as modules front and back plates (paragraph 0047).  The battery module 200 includes two battery submodules 100 (paragraph 0050).  In one embodiment plurality of battery modules 200 are mechanically coupled to a crossbeam 30 (paragraph 0051).  The crossbeam 30 is inserted into a space between the battery submodules 100 from the bottom side of the battery module 200 and is mechanically coupled to each of the battery submodules (paragraph 0051).  Each of the battery submodules 100 is mechanically supported by the crossbeam 30 (paragraph 0051).  The mechanical coupling between the battery modules 200 and the crossbeam 30 is achieved by using fixing devices attached to the bottom sides of the modules and the crossbeam or by an attachment device of the crossbeam (paragraph 0051).  In one embodiment there are a plurality of crossbeams 30 mechanically coupled to a housing for a battery system (paragraph 0053).  Included is a ground plate 41, and a frame with beams 42a, 42b and crossbeams 43a, 43b (paragraph 0053).  Between the crossbeams 30, spaces are formed in which battery submodules 100 are to be inserted (paragraph 0053).  As seen in Figure 9 three battery modules 200 are attached to each crossbeam 30 (paragraph 
STOJANOVIC teaches module front plates 18 and side plates 19 (paragraph 0047).  However, STOJANOVIC does not explicitly teach an insulating member around the unit cells in the cell stack.  
GOLUBKOV teaches a sub-module including a side plate 92 and a module front plate 91 (paragraph 0056).  The side plate 92 is made of a multi-layered structure 60 that has a first layer 61 made of an electrically insulating plastic material, a third layer 63 made of a thermally conductive sheet material (paragraph 0056) and a second layer 62 completely enclosed between the first and second layer, and is configured to shield heat from the third layer from the electrical arc colliding on the first layer (paragraph 0057).  The first layer may electrically isolate the subsequent layer from electrical arc, and the third layer mechanically stabilizes a plurality of the battery cells in the event of an external environmental impact (paragraph 0056).  The second layer 62 is completely enclosed between the first and third layer (paragraph 0057).  The second layer is configured to shield heat from the third layer 63 from the electrical arc colliding on the first layer 61 (paragraph 0057).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the front and side plates of the battery submodule of STOJANOVIC with the front and side plates 91 and 92 of GOLUBKOV as this is a simple substitution of one known prior art element for another in order to achieve 
With respect to claims 2 and 12.  STOJANOVIC teaches as seen in Figure 7 and 9 there are a plurality of receiving parts separated by the crossbeam 30 (paragraph 0051 and 0054).  This crossbeam 30 is taken to be analogous to the claimed separation wall.  A portion of the crossbeam corresponds to a portion of the fixing wall of the receiving parts (Figures 7).  The crossbeam and frame beams absorbs heat emitted by the battery cells (paragraph 0056) and as seen in Figure 9 at least a portion of the frame beams and crossbeam is in contact with the cell stack (see also paragraph 0052).  
With respect to claims 3 and 13.  STOJANOVIC teaches that the frame beams 42a and 42b (Figure 7 and paragraph 0053).  Each of the submodules then include module front plates 18 which are mechanically coupled to the side plates (paragraph 0047).  These plates 18 located on both sides of the submodules (see Figure 1) are taken to be analogous to the claimed module housing end walls.  These plates 18 are then taken to be in contact and are formed to correspond with a portion of the fixing walls 42a and 42b.  
With respect to claims 5 and 15.  STOJANOVIC teaches as seen in Figure 2 that the plate 18 includes at least an opening and channels formed within the module plates (Figure 2, see also Figure 6).  These modules are then placed in the frame, and the plates 18 are then placed adjacent to the frame beams 42a and 42b (Figure 9).  Therefore the plate 18 is taken to include a part that is spaced part.  STOJANOVIC does not explicitly teach that this forms an impact absorbing space.  However, 
With respect to claims 6 and 16.  STOJANOVIC teaches at least a plurality of receiving parts, and therefore is taken to include at least a first and third receiving parts adjacent to each other along the first direction (see Figures 5 and 9).  As seen in Figure 5 the first and third receiving parts include a spaced apart portion that is taken to be capable of forming a second impact absorbing space between the walls of the adjacent submodules.  
With respect to claims 9 and 19.  STOJANOVIC teaches the battery modules are mechanically coupled to the crossbeams (paragraph 0051).  The crossbeams are mounted into the frame using attaching devices (paragraph 0053).  Therefore the battery modules are coupled to each other through the crossbeams (paragraph 0051).  
With respect to claims 10 and 20.  STOJANOVIC teaches the modules are mechanically coupled to the crossbeams though fixing devices (paragraph 0051) and the fixing may be positioned on the bottom sides of the battery modules and the to the crossbeams (paragraph 0051).  Therefore the crossbeams are attached to walls of the adjacent module housing.  

Claims 4, 7-8, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over STOJANOVIC (US 2018/0026243 A1) in view of GOLUBKOV (US 2019/0348725 A1) as applied to claim 3 above, and further in view of HIRSCHBECK (WO 2018/105981 A1).
Claim 4 is dependent upon claim 3, and claim 14 is dependent upon claim 13, both of which are rejected above under 35 U.S.C. 103 in view of STOJANOVIC and GOLUBKOV.  STOJANOVIC teaches the end walls 18, the crossbeam 30, and an outer wall of the module housing.  The frame crossbeams may be mechanically connected such as by welding to the ground plate (paragraph 0026 and 0053).  However, STOJANOVIC does not explicitly teach that these elements are integral with a bottom surface of the module housing.  
HIRSCHBECK teaches a removable battery component carrier for accommodating a battery submodule comprising a plurality of cells (abstract).  The removable battery carrier comprises a bottom plate 32 and a pair of side walls 31 extending upward from the bottom plate (abstract).  Further is taught is a battery system that includes a carrier frame accommodating a plurality of removable battery component carriers, and is separately detachable from the carrier frame (abstract).  The carrier frame includes transversal and rectangular frame (paragraph 40).  The removable battery component carrier 30 comprises a bottom plate 32 and a pair of side walls 31 located at the longitudinal edges of the bottom plate 32 extending in an upward direction (paragraph 45).  The bottom plate and the side walls are formed as a single piece (paragraph 45).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the elements such as the end walls, separation walls and outer walls of the module housing being integral, such as taught by HIRSCHBECK for the module housing of STOJANOVIC, as this is a simple substitution of known prior art elements in order to achieve predictable results, as HIRSCHBECK teaches these 
With respect to claims 7-8 and 17-18.  Claim 7 is dependent upon claim 1, and claim 17 is dependent upon claim 11, both of which are rejected above under 35 U.S.C. 103 in view of STOJANOVIC and GOLUBKOV, and claim 8 is dependent upon claim 7, and claim 18 is dependent upon claim 17.  STOJANOVIC does not explicitly teach the module housing comprises a cooling channel located below a bottom surface of the module housing.  The rejection of claim 4 further in view of HIRSCHBECK from above is repeated here.  HIRSCHBECK teaches cooling channels 321 formed in the bottom plate 32 (paragraph 46).  The bottom plate and the side walls are formed as a single piece (paragraph 45).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the side and bottom for the battery module of STOJANOVIC with that of HIRSCHBECK as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722